Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Sadeh-Koniecpol et al (US 2012/0258437) generally discloses context-aware educational training for enterprises.
Regarding representative claim 1 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
modifying at least one of the first risk value associated with the telemetry data or the second risk value associated with the environmental data based on a modification input of an administrator as received via an administrative interface of the application server; analyzing, at the application server, the first risk value associated with the telemetry data and the second risk value associated with the environmental data to determine one or more lessons following modification of at least one of the first risk value or the second risk value based on the modification input from the administrator 

Regarding claim 20, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
store the telemetry data and the additional data to one or more databases; analyze the telemetry data and the additional data to determine one or more lessons related to cybersecurity for the user by applying one or more machine learning techniques to the telemetry data and additional data stored in the one or more databases; and send the one or more lessons related to cybersecurity from the application server to a dynamic gamification application on the user device for presentation by the dynamic gamification application as an additional interactive advergame within a game provided by the dynamic gamification application, wherein the one or more lessons related to cybersecurity as presented by the additional interactive advergame is unrelated to a focus of the game provided by the dynamic gamification application 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve Rowland whose telephone number is (469) 295-9129.  The examiner can normally be reached on Monday through Thursday, alternate Fridays, 8:30 am to 6:00 pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715